Title: From George Washington to Daniel Carroll, 16 December 1793
From: Washington, George
To: Carroll, Daniel


          
            Dear Sir,
            Philadelphia 16th Decr 1793
          
          I have been favored with your letter of the 9th & sample of free stone from my
            Quarry, sent by Mr Hoban; for which I thank you both; and should be obliged to him for
            information of the spot from whence it was taken. I always knew, that the River banks
            from my Spring house, to the Ferry formerly kept by Captn Posey, were almost an entire bed of free stone; but I had conceived
            before the late sample came to hand, that is was of a very soft
            nature.
          As the quantity, from outward appearances, is, in a manner, inexhaustable; I should
            have no objection to an investigation of the Banks by skilful, & orderly people; as
            the public as well as myself might be benefitted by the discovery of a quarry of good stone, so near the Federal City.
          Mr Greenleaf is, I presume, with you, he left this City for George Town on friday
              last. He has a plan for the disposal of lots, &
            building thereon; to which he expressed a wish to receive the sanction of my opinion: I
            told him, my wish was, that all matters of that sort should come to me through the
            Commissioners; and when approved by them (after the consideration which I knew would be
            given to any proposition which seemed to have a tendency to advance the growth of the
            City) would certainly not be discountenanced by me. A
            similar answer I gave to a suggestion respecting the site for the Hospital in the City;
            Which he seemed desirous of giving grounds out of the City in
            exchange for. My motive for hinting these things to you, in this manner, is that you may
            understand precisely what passed between us on these subjects. For some reasons which he
            assigned, he thought a Hospital in the bosom of the City improper & dangerous. I am
              inclined to that opinion, but realy, as I told him, did not
            recollect that it had been so intended. I remain in haste Your Obedt & Affe.
            Servt
          
            Go: Washington
          
        